Name: 2002/247/EC: Commission Decision of 27 March 2002 suspending the placing on the market and import of jelly confectionery containing the food additive E 425 konjac (Text with EEA relevance) (notified under document number C(2002) 1283)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agri-foodstuffs;  international trade;  food technology;  marketing
 Date Published: 2002-03-28

 Avis juridique important|32002D02472002/247/EC: Commission Decision of 27 March 2002 suspending the placing on the market and import of jelly confectionery containing the food additive E 425 konjac (Text with EEA relevance) (notified under document number C(2002) 1283) Official Journal L 084 , 28/03/2002 P. 0069 - 0070Commission Decisionof 27 March 2002suspending the placing on the market and import of jelly confectionery containing the food additive E 425 konjac(notified under document number C(2002) 1283)(Text with EEA relevance)(2002/247/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety(1), and in particular Article 53(1) thereof,Whereas:(1) Under Article 53(1) of Regulation (EC) No 178/2002 the Commission can suspend the placing on the market or use of a food that is likely to constitute a serious risk to human health, when such risk cannot be contained satisfactorily by means of measures taken by the Member States concerned.(2) Directive 95/2/EC of the European Parliament and of the Council of 20 February 1995 on food additives other than colours and sweeteners(2) authorises in its Annex IV the use of the food additive E 425 konjac in foodstuffs under certain conditions.(3) Several Member States and third countries have taken measures to temporarily prohibit the placing on the market of jelly mini-cups containing E 425 konjac because they have caused the death of several children in third countries through choking. The Commission has been informed of these measures.(4) Some manufacturers of jelly mini-cups recognise the risk to human health by affixing a warning on the food package, highlighting the risk for children and elderly.(5) The Commission has examined the information given by the Member States together with the Standing Committee on the Food Chain and Animal Health.(6) On the basis of the information provided by the Member States who adopted measures at national level, it can be concluded that jelly mini-cups containing E 425 konjac constitute a life-threatening risk. In addition to their shape and size, the chemical and physical properties of konjac are the cause for jelly mini-cups to constitute a serious risk to human health.(7) In the present case, warning through labelling is not sufficient to protect human health, especially with regard to children.(8) Community-wide measures are necessary to provide adequate protection of human health, due to the disparity of the measures taken by some Member States and the fact that other Member States have not taken any measures at all.(9) It is necessary to suspend the placing on the market of jelly mini-cups containing konjac and the use of konjac in jelly mini-cups and imports of jelly mini-cups containing konjac in order to protect human health. In addition, any other jelly confectionery containing konjac and the use of konjac in any such products should be suspended, as they may present the same risk as jelly mini-cups.(10) The Commission will propose to the European Parliament and to the Council an amendment to Directive 95/2/EC on food additives other than colours and sweeteners in order to modify the authorisation for the use of E 425 konjac in line with this Decision.(11) The Commission will examine whether there is a need to take further action to address the risk of choking that may exist from the general use of gelling agents in jelly confectionery, and will come forward, if necessary, with appropriate proposals.(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. The placing on the market of jelly confectionery, including jelly mini-cups, containing E 425: Konjac: (i) Konjac gum (ii) Konjac glucomannane is suspended.2. The use of E 425: Konjac: (i) Konjac gum (ii) Konjac glucomannane in jelly confectionery, including jelly mini-cups, is suspended.3. The import of jelly confectionery, including jelly mini-cups, containing E 425: Konjac: (i) Konjac gum (ii) Konjac glucomannane is suspended.Article 2This Decision is addressed to the Member States.Done at Brussels, 27 March 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 31, 1.2.2002, p. 1.(2) OJ L 61, 18.3.1995, p. 1.